18-23538-rdd          Doc 2529      Filed 02/08/19 Entered 02/08/19 20:29:00                     Main Document
                                                  Pg 1 of 6


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :
                                                                :       Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                            :
                                                                :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors.1                                    :       (Jointly Administered)
 ---------------------------------------------------------------x

                       NOTICE OF FILING OF SETTLEMENT TERM SHEET
                      WITH PENSION BENEFIT GUARANTY CORPORATION


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of
 the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\96911343\3\73217.00044
18-23538-rdd          Doc 2529   Filed 02/08/19 Entered 02/08/19 20:29:00        Main Document
                                               Pg 2 of 6


                    PLEASE TAKE NOTICE that on February 6, 2019, the above-captioned

 debtors and debtors in possession (collectively, the “Debtors”), entered into a settlement (the

 “PBGC Settlement”) with the Pension Benefit Guaranty Corporation (“PBGC”, and together

 with the Debtors, the “Parties”).

                    PLEASE TAKE FURTHER NOTICE that the signed term sheet summarizing

 the PBGC Settlement, as agreed to by the Parties, is attached hereto as Exhibit A.

                    PLEASE TAKE FURTHER NOTICE that the Debtors will be promptly

 documenting the PBGC Settlement with the PBGC and will seek approval of the

 PBGC Settlement by the Bankruptcy Court on notice to the Parties.



 Dated: February 8, 2019
        New York, New York

                                                     /s/ Ray C. Schrock, P.C.
                                                     WEIL, GOTSHAL & MANGES LLP
                                                     767 Fifth Avenue
                                                     New York, New York 10153
                                                     Telephone: (212) 310-8000
                                                     Facsimile: (212) 310-8007
                                                     Ray C. Schrock, P.C.
                                                     Jacqueline Marcus
                                                     Garrett A. Fail
                                                     Sunny Singh
                                                     Jessica Liou

                                                     Attorneys for Debtors
                                                     and Debtors in Possession




                                                 2
 WEIL:\96911343\3\73217.00044
18-23538-rdd          Doc 2529   Filed 02/08/19 Entered 02/08/19 20:29:00   Main Document
                                               Pg 3 of 6


                                            Exhibit A

                                   PBGC Settlement Term Sheet




 WEIL:\96911343\3\73217.0004
18-23538-rdd          Doc 2529    Filed 02/08/19 Entered 02/08/19 20:29:00             Main Document
                                                Pg 4 of 6




          Sears Holdings Corporation’s and its Affiliated Debtors’ Settlement Proposal

      1. Parties.

                a. Sears Holdings Corporation (“SHC”) and its affiliated chapter 11 debtors
                   (together with SHC, collectively, the “Debtors”).

                b. PBGC.

      2. Approval of Debtors’ Restructuring Committee. The Debtors represent and warrant
         that this term sheet has been approved by the Debtors’ Restructuring Committee,
         including the members of the Restructuring Subcommittee.

      3. Withdrawal of Objection to ESL Sale. Upon the parties’ execution of this term sheet,
         PBGC shall immediately withdraw its objection to the ESL Sale.

      4. Performance Not Contingent Upon Closing. Should the ESL Sale not close, the
         obligations set forth in the term sheet, including those set forth in paragraph 13, shall still
         apply.

      5. Termination of Pension Plans. SHC and PBGC agree to consensual termination of
         Sears Pension Plan and Kmart Pension Plan, effective January 31, 2019. Within one
         business day of the parties’ execution of this term sheet, SHC and PBGC shall execute a
         Trusteeship Agreement with respect to the Pension Plans. Within one business day of
         SHC and PBGC’s execution of the Trusteeship Agreement, PBGC shall withdraw the
         Complaint filed by PBGC on 2/1/2019 seeking entry of a decree terminating the Pension
         Plans.

      6. Release of Underfunding Claims Held Against Debtors. Under the terms of the
         Debtors’ chapter 11 plan, PBGC shall grant a full release of all pension funding and UBL
         claims against all Debtors, other than the agreed UBL claim and Secured Note Claim,
         each described below. But all of PBGC’s pension funding, UBL claims, and claims and
         rights under the PPPFA and all related agreements (each as amended) against non-Debtor
         members of the SHC controlled group, including, without limitation, KCD IP, LLC
         (“KCD”) and Sears Reinsurance Company, Ltd. (“Sears Re”), shall remain in full force
         and effect and not impaired in any respect whatsoever.

      7. PBGC Termination Premium. Under the terms of the Debtors’ chapter 11 plan, PBGC
         agrees not to assert PBGC plan termination premium claims (ERISA 4006(a)(7)) against




 WEIL:\96905678\2\73217.0004
18-23538-rdd          Doc 2529   Filed 02/08/19 Entered 02/08/19 20:29:00           Main Document
                                               Pg 5 of 6


           any Debtor, including as a claim in bankruptcy. But PBGC shall retain its right to assert
           all such claims against all non-Debtor members of the SHC controlled group and such
           claims shall remain unimpaired in every respect.

      8. PBGC Support for the Debtors’ Chapter 11 Plan. Subject to court approval of a
         disclosure statement, PBGC agrees to vote in favor of the Debtors’ chapter 11 plan so
         long as the terms of such chapter 11 plan incorporate the terms of this term sheet and are
         not otherwise adverse to the treatment of PBGC or PBGC’s claims or rights as set forth in
         this term sheet. The Debtors agree that any chapter 11 plan proposed by the Debtors
         shall incorporate the terms of this term sheet and not contain additional terms that differ
         from or are otherwise adverse to the treatment of PBGC or PBGC’s claims or rights as set
         forth in this term sheet. Consistent with the foregoing prohibition, the Debtors agree that
         they will not propose a chapter 11 plan that seeks to substantively consolidate any
         Debtors’ estates.

      9. PBGC Support for Waiver of KCD Administrative Expense Claims. PBGC agrees to
         all reasonably requested actions by the Debtors to ensure that any claims of KCD against
         the Debtors are waived in total. PBGC agrees to waive the assertion of any
         administrative or superpriority administrative expense claim in the Debtors’ chapter 11
         cases.

      10. PBGC Agreed UBL Claim. Under the terms of the Debtors’ chapter 11 plan, PBGC
          receives an allowed general unsecured claim against each Debtor in the reduced amount
          of $800 million.

      11. PBGC Agreed Secured Note Claim. Under the terms of the Debtors’ chapter 11 plan,
          PBGC will on the effective date thereof receive, in addition to the agreed UBL claim, a
          senior, secured non-interest bearing note or other first priority interest evidencing the
          Debtors’ joint and several obligations to PBGC in the amount of $80 million. Such note
          will have a first priority lien against (and sole recourse to) any net proceeds of estate
          avoidance actions successfully pursued on behalf of the Debtors’ estates on or after
          October 15, 2018.

      12. Release of PBGC. Upon approval of the settlement by the Court, the Debtors and
          their estates and the PBGC each fully waive and release any and all claims or causes of
          action against PBGC and/or the Pension Plans, and the Debtors, respectively, other than
          the PBGC’s and the Debtors’ rights to enforce the rights and obligations under this term
          sheet.

      13. Agreement to Promptly Document Settlement and Pursue Court Approval. Each of
          the parties agrees to take all reasonable actions to promptly document the terms of this
          action in a settlement agreement and restructuring support agreement. The Debtors agree
          to prosecute a motion for court approval of the settlement upon regular notice
          immediately following completion and execution of such documentation. The Debtors
          further agree to edit the proposed sale order, as may be requested by PBGC, to clarify

                                                   2


 WEIL:\96905678\2\73217.0004
18-23538-rdd   Doc 2529   Filed 02/08/19 Entered 02/08/19 20:29:00   Main Document
                                        Pg 6 of 6
